Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,183,182. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention the two claim sets are claiming the same method of treating plantar fascia using conformal energy to create lesions in the plantar fascia for treating damage plantar fascia. It would have been obvious to one of ordinary skill in the art at the time of the invention the method require a device (claims 9-14) to perform therefore the device is also being rejected under double patent. Independent method claims 1 and 15 of the present .

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-2, 15 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485) and in view of Slayton et al. (US 2006/0074314 (provided in the IDS)).


a method of treating plantar fascia, the method comprising: identifying a damage location comprising a planter fascia and surrounding tissue (see page 1, lines 20-34; the damage region/location is within the planter fascia; examiner interprets the claim limitation as identify the portion of planter fascia that is damage); 
directing, using the ultrasound system treatment system ultrasound energy to the plantar fascia and the damage location thereby elevated temperature in the plantar fascia (see page 1, lines 20-34, Pepera discloses treating plantar fascia by using ultrasound to heat tissue is well-known);
stimulating at least one biological effect in at least one of the plantar fascia and the surrounding tissue (see page 1, lines 20-34; heating, raise temperature of tissue is a biological effect);
 a method of non-invasive treatment of plantar fascia, the method comprising: identifying a damage location comprising a planter fascia (see page 1, lines 20-34);
directing ultrasound energy to the plantar fascia at the damage location (see page 1, lines 20-34, Pepera discloses treating plantar fascia by using ultrasound to heat tissue is well-known);
sparing intervening tissue between the plantar fascia and a surface of a sole of a foot (see page 1, lines 20-34; treating only plantar fascia and sparing healthy tissue that is not plantar fasica).

However, Pepera does not disclose deliver conformal ultrasound therapeutic energy to the target region to raise temperature of the target to create a plurality of micro lesions for fascia and ligament treatment.  Slayton discloses deliver conformal ultrasound therapeutic energy to the target region to raise temperature of the target to create a plurality of micro lesions for fascia and ligament treatment (see abstract, [0025], [0032], [0039] and [0046]; initiating healing of a plurality of micro tears in the plantar fascia at the damage location is a result of creating lesions at the treatment site). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pepera to transmit conformal ultrasound energy to the damage location to raise the temperature and create lesions for treatment as taught by Slayton because this provide precise spatial and temporal control of acoustic energy deposition to create lesions for treatment of fascia and ligament without damaging intervening tissue (see abstract, [0025], [0039] and [0046]; conformal focus of energy also help precisely and accurately spare intervening tissue between the plantar fascia and a surface of a sole of a foot; conformal energy improve treatment accuracy that help improve physician ability to avoid damage healthy tissue). 

 	Applicant’s specification does not clearly disclose how to reduce inflammation. Examiner interprets the specification as reducing inflammation is a result of heat/thermal treatment of the planter fascia. Pepera discloses heating and raising plantar fascia temperature. Slayton discloses thermal/heat treatment 

4.	Addressing claims 2 and 19-20, Slayton discloses:
wherein locating the damage location comprises imaging the damage location (see [0006] and [0024]);
directing a second and a different conformal distribution of ultrasound energy to the tissue at the damage location and initiating a therapeutic effect on the tissue (see [0059] and [0061], Slayton using combination of beam phase to have different physiological effect);
 creating multiple lesions (3d matrix of micro lesions) at treatment site (see [0004] [0008] and [0042]; focus ultrasound enable precise treatment accurately and precisely prevent healthy tissue from being damage; precise treatment able to accurately spare healthy and intervening tissue; focus ultrasound is the same as conformal distribution of ultrasound .

5.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of McCormack et al. (US 2011/0087255). 

6.	Addressing claim 3, Pepera does not explicitly disclose ablating the damage portion. Slayton discloses ablating tissue, but does not disclose ablating plantar fascia. In the same field of endeavor, McCormack discloses ablating the damage portion (see [0017] and [0231]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pepera to ablate the damage portion as taught by McCormack because this provide another method of treating plantar fascia (see [0017]). 

7.	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of Kaufman (US 6,251,088 (provided in the IDS)). 

.

9.	Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of Babaev (US 6,960,173).

10.	Addressing claims 6 and 18, Pepera does not explicitly disclose ultrasound energy cause wound healing and increase blood perfusion to the damage location. However, it would have been obvious to one of ordinary skill in the art at the time of the invention that ultrasound treatment result in wound heeling and increase blood perfusion to the damage location. Babaev explicitly provide evidence discloses ultrasound energy resulted in wound healing and increase blood perfusion to the damage location (see claims 1, 5 and 9). 

11.	Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of Babaev (US 2009/0254006).

. 

13.	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of Johnson (US 2007/0065420).

14.	Addressing claims 8 and 17, Pepera does not explicitly disclose stimulating collagen growth in the plantar fascia. In the same field of endeavor, Johnson discloses stimulating collagen growth in the damage area including plantar fascia (see abstract, [0004], [0072], [0107] and [0130]; stimulate stem cell/collagen growth to increase healing process/repair damage tissue). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pepera to stimulate collagen growth as taught by Johnson because this would improve healing process (see [0071]; to repair damage).

15.	Claims 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)) and further in view of Poland (US 2010/0168576).

. 

17.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pepera (US 6,499,485), in view of Slayton et al. (US 2006/0074314 (provided in the IDS)), further in view of Poland (US 2010/0168576) and Grossman (US 2006/0189972).

18.	Addressing claim 14, Pepera does not disclose using needle to inject medication. Grossman explicitly disclose using needle to inject medication (see [0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use needle to inject drug as taught by Grossman because allow delivery of drug to the treatment area (see [0043]). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793